Exhibit 10.1

[Execution]

AMENDMENT NO. 15 TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 15 TO LOAN AND SECURITY AGREEMENT, dated as of March 31, 2010
(this “Amendment No. 15”), entered into by and among Wachovia Bank, National
Association, successor by merger to Congress Financial Corporation (Florida), in
its capacity as agent acting for and on behalf of the parties to the Loan
Agreement (as hereinafter defined) as lenders (in such capacity, “Agent”), the
parties to the Loan Agreement as lenders (individually a “Lender” and
collectively, “Lenders”), Supreme International, LLC, a Delaware limited
liability company formerly known as Supreme International, Inc. (“Supreme”),
Jantzen, LLC, a Delaware limited liability company formerly known as Jantzen,
Inc. (“Jantzen”), Perry Ellis Menswear, LLC, a Delaware limited liability
company formerly known as Perry Ellis Menswear, Inc. (“Perry Ellis Menswear”),
Perry Ellis Europe Limited, a private limited company incorporated in England
and Wales formerly known as Farah Manufacturing (U.K.) Limited (“Perry Europe”),
Salant Holding, LLC, a Delaware limited liability company formerly known as
Salant Holding Corporation (“Salant Holding” and together with Supreme, Jantzen,
Perry Europe and Perry Ellis Menswear, each individually “Borrower” and
collectively, “Borrowers”), Perry Ellis International, Inc., a Florida
corporation (“Parent”), PEI Licensing, Inc., a Delaware corporation (“PEI
Licensing”), Jantzen Apparel, LLC, a Delaware limited liability company formerly
known as Jantzen Apparel Corp. (“Jantzen Apparel”), Supreme Real Estate I, LLC,
a Florida limited liability company (“Supreme I”), Supreme Real Estate II, LLC,
a Florida limited liability company (“Supreme II”), Supreme Realty, LLC, a
Florida limited liability company (“Supreme Realty”), Supreme Munsingwear Canada
Inc., a Canada corporation (“Supreme Canada”), Perry Ellis Shared Services
Corporation, a Delaware corporation (“PE Shared Services”), Winnsboro DC, LLC, a
Delaware limited liability company (“Winnsboro”), Tampa DC, LLC, a Delaware
limited liability company (“Tampa DC”), Perry Ellis International Group Holdings
Limited, a private company incorporated under the laws of Ireland having its
principal place of business in the Bahamas (“Group Holdings”) and Perry Ellis
Real Estate, LLC, a Delaware limited liability company formerly known as Perry
Ellis Real Estate Corporation (“PE Real Estate” and, together, with Parent, PEI
Licensing, Jantzen Apparel, Supreme I, Supreme II, Supreme Realty, Group
Holdings, PE Shared Services, Winnsboro, Tampa DC, and Supreme Canada, each
individually a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement,



--------------------------------------------------------------------------------

dated June 19, 2003, Amendment No. 2 to Loan and Security Agreement, dated
September 22, 2003, Amendment No. 3 to Loan and Security Agreement, dated
December 1, 2003, Amendment No. 4 to Loan and Security Agreement, dated
February 25, 2004, Amendment No. 5 to Loan and Security Agreement, dated July 1,
2004, Amendment No. 6 to Loan and Security Agreement, dated as of September 30,
2004, Amendment No. 7 to Loan and Security Agreement, dated as of February 26,
2005, Amendment No. 8 to Loan and Security Agreement, dated as of September 30,
2005, Amendment No. 9 to Loan and Security Agreement, dated as of February 24,
2006, Amendment No. 10 to Loan and Security Agreement, dated as of August 28,
2006, Amendment No 11 to Loan and Security Agreement, dated as of November 29,
2006, Amendment No. 12 and Consent to Loan and Security Agreement, dated as of
December 6, 2006, Amendment No. 13 to Loan and Security Agreement, dated as of
October 30, 2008 and Amendment No. 14 to Loan and Security Agreement, dated as
of October 27, 2009 (as the same may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”, and
together with all agreements, documents and instruments at any time executed
and/or delivered in connection therewith or related thereto, as from time to
time amended, modified, supplemented, extended, renewed, restated, or replaced,
collectively, the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to agree to such amendments, subject to the terms and conditions set forth in
this Amendment No. 15; and

WHEREAS, by this Amendment No. 15, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

(a) Additional Definitions.

(i) “Amendment No. 15” shall mean Amendment No. 15 to Loan and Security
Agreement, dated as of March 31, 2010, by and among Agent, Lenders, Borrowers
and Guarantors.

(ii) “Amendment No. 15 Effective Date” shall mean the first date on which all of
the conditions precedent to the effectiveness of Amendment No. 15 shall have
been satisfied and/or waived.

(iii) “Bank of America” shall mean Bank of America, N.A. and its successors and
assigns.

(iv) “PrimeRevenue” shall mean PrimeRevenue, Inc. and its successors and
assigns.

 

2



--------------------------------------------------------------------------------

(v) “Prime Revenue Program Documents” shall mean the (A) Accounts Receivable
Purchase Agreement, by and among Bank of America, Jantzen, Supreme, Perry Ellis
Menswear and Salant Holding, (B) Supplier Agreement, by and among Jantzen,
Supreme, Salant Holding, Perry Ellis Menswear and PrimeRevenue, (C) Release of
Certain Accounts Receivable, dated March 31, 2010, by Agent in favor of Bank of
America and (D) all other agreements, documents and instruments executed and/or
delivered in connection with the foregoing.

(b) Interpretation. For purposes of this Amendment No. 15, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Eligible Accounts. Notwithstanding anything to the contrary in the Loan
Agreement, no Account of any Borrower or Guarantor in respect of which Kohl’s
Corporation (“Kohl’s”) is the account debtor (each a “Kohl’s Account” and
collectively, the “Kohl’s Accounts”) shall be deemed to constitute “Eligible
Accounts”, except to the extent that Agent may determine in its sole discretion
that such Kohl’s Accounts meet the criteria for “Eligible Accounts” set forth in
the Loan Agreement.

3. Kohl’s Accounts. Section 5 of the Loan Agreement is hereby amended to include
the following additional Section 5.3:

“5.3 Kohl’s Accounts.

(a) Each Borrower and Guarantor hereby acknowledges and agrees that with respect
to the sale of any Kohl’s Accounts by or on behalf of any Borrower to Bank of
America, effective upon the purchase by Bank of America of such Account (each
such Kohl’s Account, a “Purchased Account”), the security interest of Agent and
Lenders in such Purchased Account shall be deemed automatically released by
Agent and Lenders without any further action by Agent and Lenders, and Agent and
Lenders agree to take such further actions as may be reasonably requested by
Bank of America to further effectuate or evidence such release.

(b) Each Borrower and Guarantor hereby acknowledges and agrees that, to the
extent that any Borrower or Guarantor repurchases any of the Purchased Accounts
from Bank of America, (i) the first priority perfected security interest and
lien of Agent and Lenders therein shall automatically attach thereto, (ii) all
Purchased Accounts so repurchased shall constitute Collateral and (iii) such
Purchased Accounts so repurchased shall not constitute Eligible Accounts.”

 

3



--------------------------------------------------------------------------------

4. Sales of Assets. Section 9.7(b) of the Loan Agreement is hereby amended to
include the following additional section (xi):

“and (xi) the sale, pursuant to the Prime Revenue Program Documents as in effect
on the date hereof, from time to time, of Accounts owing to any Borrower by
Kohl’s; provided, that, (A) all amounts payable by Bank of America to any
Borrower or Guarantor under the Prime Revenue Program Documents shall be paid to
a cash management account subject to a Deposit Account Control Agreement for
application to the Obligations in accordance with Section 6.4 hereof and (B) the
Prime Revenue Program Documents shall be in full force and effect and each
Borrower or Guarantor party thereto shall be in compliance with the material
terms and conditions thereof and no breach of such terms or default or event of
default thereunder shall exist or have occurred.”

5. Prime Revenue Program Documents. Section 9 of the Loan Agreement is hereby
amended to include the following additional Section 9.21:

“9.21 Prime Revenue Program Documents. Borrowers and Guarantors shall not agree
to any amendment, waiver, or other modification to any of the Prime Revenue
Program Documents without the prior written consent of Agent. Borrowers shall
furnish Agent all materials notices or demands in connection with the Prime
Revenue Program Documents received by any Borrower or Guarantor or on its
behalf, promptly after the receipt thereof, or sent by any Borrower or Guarantor
or on its behalf, concurrently with the sending thereof, as the case may be.”

6. Reporting. Borrowers and Guarantors agree that together with each delivery of
a Borrowing Base Certificate to Agent pursuant to the terms of the Loan
Agreement, Borrowers shall report all Kohl’s Accounts offered for sale pursuant
to the Prime Revenue Program Documents and such other information regarding such
Kohl’s Accounts as Agent may reasonably request from time to time.

7. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 15 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 15, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

4



--------------------------------------------------------------------------------

(b) neither the Amendment Documents nor any of the Prime Revenue Program
Documents nor the transactions contemplated thereby are in contravention of any
applicable law, or the terms of any agreement to which any Borrower or Guarantor
is a party or by which any property of any Borrower or Guarantor is bound; and

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

8. Conditions Precedent. The terms and provisions of this Amendment No. 15 shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 15,
duly authorized, executed and delivered by Borrowers and Guarantors and such
Lenders as are required under the Loan Agreement to approve the transactions
contemplated by this Amendment No. 15;

(b) Agent shall have received true, correct and complete executed copies of each
of the Prime Revenue Program Documents in form and substance satisfactory to
Agent, the receipt of each of which, in satisfactory form, is hereby
acknowledged by Agent; and

(c) No Default or Event of Default shall exist or have occurred and be
continuing.

9. Effect of this Amendment. This Amendment No. 15 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other changes or modifications to the Financing
Agreements are intended or implied, and in all other respects the Financing
Agreements are hereby specifically ratified, restated and confirmed by all
parties hereto as of the effective date hereof. To the extent that any provision
of the Loan Agreement or any of the other Financing Agreements are inconsistent
with the provisions of this Amendment No. 15, the provisions of this Amendment
No. 15 shall control.

10. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 15.

11. Release of Claims. No Borrower or Guarantor has any actual or potential
claim or cause of action against Agent or any Lender with respect to any matters
relating to the Financing Agreements and related transactions through the date
hereof, and hereby waives and releases any right to assert same.

 

5



--------------------------------------------------------------------------------

12. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida).

13. Binding Effect. This Amendment No. 15 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

14. Counterparts. This Amendment No. 15 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 15, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 15 by telecopier or other method of electronic transmission shall
have the same force and effect as delivery of an original executed counterpart
of this Amendment No. 15. Any party delivering an executed counterpart of this
Amendment No. 15 by telecopier or other method of electronic transmission also
shall deliver an original executed counterpart of this Amendment No. 15, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 15 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 15 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC, formerly known as Supreme International, Inc. By:  
Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

 

Signature Page to Amendment No. 15



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED,

formerly known as Farah Manufacturing (U.K.) Limited

By:  

/s/ David Ward

Title:  

European Managing Director

PERRY ELLIS INTERNATIONAL GROUP HOLDINGS LIMITED By:  

/s/ Cory Shade

Title:  

Director

PERRY ELLIS INTERNATIONAL, INC. By:  

/s/ Cory Shade

Title:  

General Counsel

PEI LICENSING, INC. By:  

/s/ Geri Mankoff

Title:  

Secretary

SUPREME MUNSINGWEAR CANADA, INC. By:  

/s/ Cory Shade

Title:  

Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Amendment No. 15



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC, formerly known as Jantzen Apparel Corp. By:   PEI
Licensing, Inc.,   its Managing Member By:  

/s/ Geri Mankoff

Title:  

Secretary

SUPREME REAL ESTATE I, LLC By:   Supreme International, LLC,   its sole member
By:   Perry Ellis International, Inc.,   its sole member By:  

/s/ Cory Shade

Title:  

General Counsel

SUPREME REAL ESTATE II, LLC By:   Supreme International, LLC,   its sole member
By:   Perry Ellis International, Inc.,   its sole member By:  

/s/ Cory Shade

Title:  

General Counsel

SUPREME REALTY, LLC By:   Supreme Real Estate I, LLC By:   Supreme
International, LLC,   its sole member By:   Perry Ellis International, Inc.,  
its sole member By:  

/s/ Cory Shade

Title:  

General Counsel

and   By:   Supreme Real Estate II, LLC By:   Supreme International, LLC,   its
sole member By:   Perry Ellis International, Inc.,   its sole member By:  

/s/ Cory Shade

Title:  

General Counsel

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Amendment No. 15



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

/s/ Cory Shade

Title:  

Secretary

WINNSBORO DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member
By:  

/s/ Cory Shade

Title:  

General Counsel

TAMPA DC, LLC By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

By:   Perry Ellis International, Inc.,   its Managing Member By:  

/s/ Cory Shade

Title:  

General Counsel

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Amendment No. 15



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida), as Agent and a
Lender

By:  

/s/ Thomas A. Martin

Title:  

Director

BANK OF AMERICA, N.A., as Syndication Agent and a Lender By:  

Sean Schumacher

Title:  

Assistant Vice President

THE CIT GROUP/COMMERCIAL SERVICES, INC. By:  

/s/ William H. Skidmore

Title:  

Vice President

ISRAEL DISCOUNT BANK OF NEW YORK By:  

/s/ Roger Arsham

Title:  

Senior Vice President

By:  

/s/ Christopher Meade

Title:  

Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

Signature Page to Amendment No. 15



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION By:  

/s/ Shawn Alexander

Title:  

Vice President

HSBC BUSINESS CREDIT (USA) INC. By:  

/s/ Thomas Getty

Title:  

Vice President

 

Signature Page to Amendment No. 15